                                           Case 5:19-cv-02780-BLF Document 46 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 19-cv-02780-BLF (KAW)
                                   8                     Plaintiff,
                                                                                              SECOND ORDER TO SHOW CAUSE
                                   9              v.

                                  10     JOHN B. SEGALL, et al.,
                                  11                     Defendants.

                                  12          On February 24, 2021, the Court held a telephonic scheduling conference, and set a status
Northern District of California
 United States District Court




                                  13   call for March 17, 2021. (Dkt. No. 44.) On March 17, 2021, Plaintiff and Defendants John Segall
                                  14   and Reva Segall appeared at the status call, but Attorney Gary Sullivan failed to attend on behalf
                                  15   of his clients. (Dkt. No. 45.)
                                  16          This is the third telephone conference scheduled by the Court at which Attorney Sullivan
                                  17   failed to appear. (See Dkt. Nos. 39, 40.) The Court has already issued an order to show cause
                                  18   based on Attorney Sullivan’s previous failures to appear. (Dkt. No. 41.) When discharging the
                                  19   prior order to show cause, the Court reminded Attorney Sullivan of his responsibility to calendar
                                  20   events. (See Dkt. No. 43 at 2.)
                                  21          Accordingly, the Court ORDERS Attorney Sullivan to show cause, within 7 days of the
                                  22   date of this order, why he should not be sanctioned by explaining why he failed to appear at the
                                  23   March 17, 2021 status call. Failure to respond will result in the Court sanctioning Attorney
                                  24   Sullivan for the cost of Plaintiff’s counsel’s time appearing at the status call.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 17, 2021
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge
